   16-10020-tmd Doc#399-1 Filed 01/01/19 Entered 01/01/19 11:44:57 Ntc Fil Transcript BK
                                    int ptys Pg 1 of 1
                        UNITED STATES BANKRUPTCY COURT
                               Western District of Texas

                                                                                Bankruptcy Case
                                                                                                16−10020−tmd
                                                                                           No.:
                                                                                   Chapter No.: 11
                                                                                         Judge: Tony M. Davis
IN RE: FPMC Austin Realty Partners, LP ,
Debtor(s)


                      NOTICE OF FILING OF TRANSCRIPT
          AND OF DEADLINES RELATED TO RESTRICTION AND REDACTION
       A transcript of the proceeding held on 12/20/18 was filed on 1/1/19. The following deadlines apply:

      The parties have until January 8, 2019 to file with the court a Notice of Intent to Request Redaction of this
transcript. The deadline for filing a request for redaction is January 22, 2019.

      If a request for redaction is filed, the redacted transcript is due February 1, 2019.

       If no such notice is filed, the transcript may be made available for remote electronic access upon expiration of
the restriction period, which is April 1, 2019 unless extended by court order.

     To review the transcript for redaction purposes, you may purchase a copy from the transcriber Exceptional
Reporting Services, Inc. 361−949−2988, or you may view the document at the clerk's office public terminal.




Dated: 1/2/19
                                                                      Yvette M. Taylor
                                                                      Clerk, U. S. Bankruptcy Court
                                                                      BY: Laurie Boyd
                                                   [Notice of Filing of Transcript and of Deadlines Related to Restriction and Redaction (BK)] [NtcftddlrrBKap] ]
